May 14, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
    PLEASANT HILL COMMUNITY DEVELOPMENT CORPORATION,
                         Appellant

NO. 14-13-01101-CV                          V.

  THE APPRAISAL REVIEW BOARD OF HARRIS COUNTY AND HARRIS
             COUNTY APPRAISAL DISTRICT, Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, the Appraisal
Review Board of Harris County and Harris County Appraisal District, signed,
November 11, 2013, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court
below AFFIRMED.

       We order appellant, Pleasant Hill Community Development Corporation, to
pay all costs incurred in this appeal.

      We further order this decision certified below for observance.